EXHIBIT 99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month periods ended May 31, 2014 and 2013 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month periods ended May 31, 2014 and 2013 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6 Notice: These interim financial statements have not been reviewed by the Corporation’s auditors. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Financial Position (Unaudited) As at May 31, 2014 and February 28, 2014 May 31, February 28, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Tax credits receivable Prepaid expenses Inventories (note 4) Property, plant and equipment (note 5) Intangible assets Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings $ $ Trade and other payables Advance payments Deferred lease inducements Loans and borrowings Derivative warrant liability (note 11) Total liabilities Equity: Share capital (note 6) Warrants (note 6 (d)) Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 7) Subsidiary warrants and options (note 7) Total equity attributable to non-controlling interest Total equity Commitment and contingencies (note 10) Subsequent event (note 14) Total liabilities and equity $ $ See accompanying notes to unaudited consolidated interim financial statements. 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month periods ended May31, 2014 and 2013 May 31, May 31, Revenue from sales $ $ Royalty revenues – Total revenues Cost of sales (note 4) ) ) Gross profit Other income – from royalty settlement – Other income – insurance recoveries – Selling expenses ) ) General and administrative expenses ) ) Research and development expenses, net of tax credits of $36,814 (2013 - $123,086) ) ) Results from operating activities ) ) Finance income (note 11) Finance costs ) ) Foreign exchange loss ) ) Net finance income Loss before income taxes ) ) Income taxes (note 9) ) – Net loss and comprehensive loss for the period $ ) $ ) Net loss and comprehensive loss attributable to: Owners of the Corporation $ ) $ ) Non-controlling interest ) Net loss and comprehensive loss for the period $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average number of common shares See accompanying notes to unaudited consolidated interim financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity (Unaudited) Three-month periods ended May31, 2014 and 2013 Attributable to equity holders of the Corporation Attributable to non-controlling interest Subsidiary Non- Share capital Contributed warrants controlling Total Number Dollars Warrants surplus Deficit Total and options interest Total equity Balance at February 28, 2014 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (note 8) – Share-based payment transactions with a consultant (note 8 (c)) – ) – Public offering (note 6 (b)) – Private placement (note 6 (c)) – Total contributions by and distribution to owners 31,814,867 – 514,498 – 32,329,365 1,366,730 – 1,366,730 33,696,095 Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of Acasti warrants and options by third parties (note 7 (a)) – – – ) – ) – Exercise of NeuroBioPharm warrants and options by third parties (note 7 (b)) – ) ) Total changes in ownership interest in subsidiaries – – – 8,274 – 8,274 – 47,107 47,107 55,381 Total transactions with owners – – Balance at May 31, 2014 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity, Continued (Unaudited) Three-month periods ended May 31, 2014 and 2013 Attributable to equity holders of the Corporation Attributable to non-controlling interest Subsidiary Non- Share capital Contributed warrants controlling Total Number Dollars Warrants surplus Deficit Total and options interest Total equity Balance at February 28, 2013 $ $
